Campbell, C. J.
Boss & Taekabury sued the Sullivans for certain building materials furnished to one William Courtney on his own credit, but who is now claimed to have really been acting as agent of the Sullivans. The case was referred to Charles B. Howell who decided that the agency was made out and.gave judgment for the claim. The questions before us relate chiefly to the reception of improper testimony.
Without going into details, it is enough to say that no evidence whatever was offered to the referee to prove the execution by the Sullivans of the documents on which their liability was asserted, and that upon other important questions the proof offered and received was hearsay.
Judgment must 'be reversed and the referee’s report set aside, 'and the cause remanded for further action.
The other Justices concurred.